DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/16/21,8/23/21, 12/3/21 were considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: the sequence of SEQ ID NO: 2 in the claims, sequence listing and specification do not match. SEQ ID NO: 2 in the claims has a Q at the end, however SEQ ID NO: 2 in the sequence listing and specification [0080] do not. 
Appropriate correction is required.

Drawings
The drawings are objected to because Figs 5-6 and 8-9 are missing labels at the y-axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-17 and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claims 16-17 and 21-28 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
	Claim 16 is drawn to a composition comprising a peptide selected from the group consisting of (a)-(g). Claim 17 claims the composition comprises a second peptide or protein. Claims 21-24 limit the size of the peptide. Claim 25 claims the composition of claim 16 further comprises a pharmaceutically acceptable carrier. Claims 26-28 claim the composition is formulated for oral administration, parenteral….or intramuscular….
Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see, e.g., 79 FR 74621)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see, e.g., 79 FR 74621)?
	Yes, the claims are directed to a natural phenomenon, the peptides of claim 16 are fragments of naturally occurring proteins.  A BLAST search of the SEQ ID NO: 10 uncovered that SEQ ID NO: 10 is a fragment of a naturally occurring Serpin protein. 

    PNG
    media_image1.png
    246
    753
    media_image1.png
    Greyscale


SEQ ID NO: 1 is also a fragment of a naturally occurring protein: 

    PNG
    media_image2.png
    219
    1138
    media_image2.png
    Greyscale

Please note that SEQ ID NO: 4 and 8 are also fragments of naturally occurring proteins. Accordingly, the pending claims are directed to a naturally occurring product.  
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? 
No, the claim does not recite additional elements that integrate the judicial exception into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see, e.g., 79 FR 74621)? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception. As indicated above, the peptides are fragments that are naturally occurring and the claims do not recite additional elements that amount to significantly more. Although one of ordinary skill in the art would construe the limitation “pharmaceutically acceptable carrier” or “formulated for oral administration” to mean a delivery device suitable for pharmaceutical use and possibly for human administration, this does not render the claim markedly different from what exists in nature. Fragmentation of a protein does not constitute a feature that renders the recited products markedly different from what exists in nature. Even though fragmentation or truncation structurally changes a protein from its natural state, the resultant difference (e.g., “broken” bonds) is not significant enough to render the isolated protein markedly different, because the sequence of the nucleic protein has not been altered. 
Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in the Guidance (74623; see esp. 79 FR 74623 at §I.A.3.b). see also, 79 FR.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, claims 16-17 and 21-28 do not qualify as eligible subject matter.

		Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 17 and 20-28 are indefinite because they depend from a cancelled claim (claim 1).
	For purposes of examination, claims 17-28 are interpreted to depend from claim 16. 
	Claim 16 is indefinite because part (a) is internally inconsistent. Part (a) claims the peptide “consisting of the amino acid sequence ..(SEQ ID NO: 1)….wherein the peptide is 37 or fewer amino acids”. The term “consisting of” excludes any element, step of ingredient not specified in the claim (see MPEP 2111.03), however the “wherein the peptide is 37 or fewer amino acids” indicates that SEQ ID NO: 1 can contain addition amino acids in addition to the amino acids of SEQ ID NO: 1 (SEQ ID NO: 1 is 17 amino acids). The claim is internally inconsistent due to the contradictory language used to claim the peptide. The closed language does not allow addition elements to the peptide.  
	Claim 16 is also indefinite because the sequence of SEQ ID NO:2 in the specification does not match the sequence of SEQ ID NO:2 in the sequence listing filed 12/16/20. SEQ ID NO:2 in the claims has a Q at the end, however the sequence listing does not. It is impossible to determine the metes and bounds of the claims.  For purposes of examination, the SEQ ID NO: 2 is interpreted to have a Q at the end. 
	Claims 18-24 are also indefinite because:
	1) the closed language of Claim 16 (a, b) “consisting of” does not allow addition elements to the peptide. Therefore, the peptide cannot be attached to another peptide, comprise D amino acids or comprise additional amino acids because the closed language of claim 16 does not allow additional elements to the peptide. 
	2) The claim langue of claims 16 (c-g) “consisting essentially of” language. Applicants define “consisting essentially of” [PGPUB0077]: The phrase “consisting essentially of” is herein meant to define the scope of the peptides to the specified material amino acids, and to only include additional amino acids or changes that do not materially affect the claimed invention's basic and novel characteristics, namely, the anti-inflammatory capacity of the short isolated or synthesized peptides. The definition specifically excludes peptides that have a sequence of a complete Serpin protein, and the definition also specifically excludes peptide sequences that are equal to or longer than 37 amino acids of any naturally occurring Serpin protein.
	In the instant case, additional amino acids would necessarily affect the claimed inventions basic characteristics of the peptide. For example adding amino acids to the short peptides of claim will affect the size, MW and charge of the peptide. Adding D-amino acids will affect the structure of the peptide. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gelber et al. (WO2010/081131). 
Gelber et al. teach and claim peptide inhibitors containing SEQ ID NO: 6 (FNRPFL). SEQ ID NO: 6 is identical to instantly claimed SEQ ID NO: 10 (claim 1 and p.30, 44).  SEQ ID NO: 6 from Gelber et al. is identical to instant claimed SEQ ID NO: 10 and meets the limitations of Claim 16(g). 
	With respect to claims 17-19, Gelber claims the peptides are modified peptides, wherein the modified peptides are fusion proteins (claim 4). Gelber et al. teach the peptide inhibitors can be produced as a fusion protein (p. 48). Gelber et al. teach the fusion proteins include the addition of an immunologically active domain, such as an antibody epitope, to facilitate purification of the fusion protein. Other useful fusions include linking of functional domains, such as active sites from enzymes, cellular targeting signals or transmembrane regions (p. 49). 
	With respect to claim 20, Gelber et al. teach the peptide can be a mimetic of SEQ ID NO: 6 (top of p. 44). Gelber et al. further teach the goal in the design of the mimetic is to reduce the susceptibility of mimetics to cleavage and inactivation of peptidases. Gelber et al. teach the an approach is a variety of modified amino acids, such as D-amino acids (top of p. 45).
	With respect to claims 21-24, SEQ ID NO: 6 is 6 amino acid residues in length, meeting the limitation of “35 amino acid residues or fewer”, “22 amino acid residues or fewer” and “21 amino acids or fewer”. 
	With respect to claim 25, Gelber et al. teach the composition with pharmaceutically acceptable carriers (p. 80, last para.). 
	With respect to claims 26-28, Gelber et al. teach the composition is formulated for oral and intravenous administration (p. 82). Gelber et al. also teach intranasal administration (p. 83).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,214,562. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1,10-12 and 15-16 of the USPN claims peptides for oral administration (SEQ ID NO: 1 and 2) that are identical to instantly claimed SEQ ID NO: 1 and 3, anticipating the limitations of claims 16 and 21-25. Claims 2-5,13 and 17 of USPN claims an oral formulation comprising at least one second peptide or protein, wherein the at least one second protein or peptide is attached to the peptide as a fusion peptide, wherein the second peptide is an epitope tag or half-life extender, wherein the peptide comprises one or more D-amino acids, anticipating the limitations of instant claims 17-20. The USPN claim 9 claims the composition comprises a pharmaceutically acceptable carrier, meeting the limitation of claim 25. 


	Claims 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,899,797.
	Claims 1 and 4-6 of the USPN claims SEQ ID NO: 3 , wherein the peptide is 21 amino acids or few. SEQ ID NO: 3 o the USPN meets the limitations of claims 16 (b-g), 21-24. The USPN also claims the peptide is fused to another peptide or protein, wherein the peptide or protein is an epitope tag, half-life extender or both, wherein the peptide comprises one or more D-amino acids, wherein the composition further comprises a pharmaceutically acceptable carrier (claim 19-12 of USPN), meeting the limitation of instant claims 17-20. The USPN claims composition is administered orally, subcutaneous, intravenous, intramuscular, intraperitoneal, nasally, rectally, intravaginally, parenterally, intracisternally or topically (claims 13-15 of USPN), meeting the limitations of claims 25-28. 

Claims 16-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-10, 13 and 17-1 of copending Application No. 17/215,738.
The copending Application claims SEQ ID NO: 1,4, 8, wherein the peptide has a size of 35 amino acids of less, meeting the limitations of claims 16 and 21-24 (copending Application claims 1-3, 13,21, ). The copending Application claims the oral or subcutaneous administration (copending claims 6, 17), meeting the limitation of claims 26-28. The copending Application claims a second peptide or protein attached to the peptide to form a fusion protein, wherein the second peptide is an epitope tag or half-life extender or both, wherein the peptide comprises one or more D-amino acids (copending claims 7, 9-10, 18-20), meeting the limitations of claims 17-20).
This is a provisional nonstatutory double patenting rejection.
Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654